Citation Nr: 1501613	
Decision Date: 01/13/15    Archive Date: 01/20/15

DOCKET NO.  12-30 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, secondary to Diabetes Mellitus Type II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

A. Roggenkamp, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1966 to September 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The Veteran testified at a videoconference hearing in July 2014 before the undersigned.  A copy of the transcript has been associated with the Veteran's electronic claims file.

FINDING OF FACT

The Veteran's peripheral neuropathy of the bilateral lower extremities is caused by his service-connected diabetes mellitus. 

CONCLUSION OF LAW

The criteria for secondary service connection for peripheral neuropathy of the bilateral lower extremities have been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (2014); 38 C.F.R. § 3.303 (2014).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for certain diseases.  38 C.F.R. §§ 3.303(a), (b), 3.309(a) (2014); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2014). When service connection is established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown , 7 Vet. App. 439, 448 (1995) (en banc).  The Board notes that there was an amendment to the provisions of 38 C.F.R. § 3.310 in 2006.  See 71 Fed. Reg. 52744 -47 (Sept. 7, 2006).  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is rated.

The Veteran is service-connected for diabetes mellitus. 

 In October 2013, a VA staff physician who described himself as the Veteran's primary doctor wrote a letter indicating that the Veteran "does have diabetic peripheral neuropathy," and that it "was confirmed with an EMG" earlier in the year.  Indeed, an April 2013 VA EMG study reflects that the Veteran had ". . . mild or borderline  polyneuropathy as can be seen in diabetes."

Conversely, the Veteran underwent a May 2013 VA examination, and it was concluded that it was less likely than not that the Veteran's polyneuropathy was due to or aggravated by diabetes mellitus.  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, that reasonable doubt will be resolved in favor of the claimant.  This reasonable doubt exists because of an approximate balance of positive and negative evidence which satisfactorily proves or disproves the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board finds that the evidence found within the claims file is, at the very least, in equipoise as to whether the Veteran's peripheral neuropathy of the bilateral lower extremities is related to service-connected diabetes mellitus.  There can be no doubt that further medical inquiry could be undertaken with a view towards resolving conflicts in the opinions of the medical practitioners noted above.  However, the Board finds that such a course would only prolong adjudication of the claim. 

Therefore, resolving reasonable doubt in favor of the Veteran, the Board finds that the opinion received in October 2013 from Dr. C.L. is sufficient to provide proof of a relationship between the Veteran's current peripheral neuropathy and his service-connected diabetes mellitus.  Resolving reasonable doubt in favor of the Veteran, the Board finds that peripheral neuropathy of the bilateral lower extremities was caused by diabetes mellitus and the claim for service connection is granted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for peripheral neuropathy of the  bilateral lower extremities is granted. 


_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


